Citation Nr: 1452780	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) granted the Veteran service connection for hearing loss and assigned the disability an initial 0 percent (noncompensable) rating.  He is appealing for a higher initial rating for this now service-connected disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (requiring consideration of whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

The Veteran testified in support of this claim during an April 2012 videoconference hearing before the undersigned Veterans Law Judge of the Board.  In May 2012, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, including especially obtaining all outstanding evaluation or treatment records and having the Veteran reexamined reassessing the severity of this disability and, in particular, its effect on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Still further development of this claim is required before deciding this appeal, however, so the Board is again remanding this claim to the RO via the AMC, since the Agency of Original Jurisdiction (AOJ).



REMAND

In the prior May 2012 remand, the Board pointed out that the Veteran had indicated that he was using VA-issued hearing aids.  As such, the Board instructed the RO to obtain records from the VA facility where the hearing aids were prescribed.  The RO/AMC did not act as directed, although likely because, upon questioning, see May 2012 letter to the Veteran, he did not respond by identifying the facility.  

VA's duty to assist him with this claim nonetheless includes obtaining records of his relevant VA medical treatment and/or evaluation.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  A reasonable effort at obtaining such records consists of making as many requests as are necessary to do so unless the adjudicator determines the records do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  That said, to obtain these records, he must cooperate fully, including by providing sufficient information to identify and locate them.  38 C.F.R. § 3.159(c)(2)(i).  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) (The duty to assist is not a one-way street.).

In its May 2012 letter, the RO/AMC did not inform the Veteran that it was ultimately his responsibility to identify all VA treatment providers, including the one who prescribed his hearing aids.  Records of this treatment are pertinent to this claim and constructively in the file, even if not physically so, therefore additional attempts must be made to try and obtain them before deciding this appeal.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  After again contacting the Veteran, informing him that it is his ultimate responsibility to cooperate fully in identifying all VA treatment providers, and determining which provider prescribed him hearing aids, obtain and associate with his claims file all treatment records from this provider.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

